Dear Mr. Hodgkins:
You have asked this office to review Act 238 of the 2006 Louisiana Regular Legislative Session and to answer the following inquiry, to wit: Can any legitimate holder of tickets to an event resell their tickets over the Internet if the requirements are met?
Act 238 of the 2006 legislative session amended and re-enacted R.S.4:1 to provide the following:
  § 1. Unlawful to sell tickets for more than the price; total cost of tickets to be printed on each
  A. All admission tickets to any athletic contest, dance, theater, concert, circus, or other amusement shall have the price paid for the ticket, excluding order processing and delivery charges, printed on the face of the ticket, except as otherwise provided in Subsection D of this Section.
  B. Except as provided in Subsection E of this Section, no person shall resell or offer to resell such admission ticket for an amount in excess of the price printed on the face of the ticket.
  C. Whoever violates this Section shall be fined not less than one hundred dollars and imprisoned for thirty days, nor more than five hundred dollars and imprisoned for ninety days.
  D. In connection with the sale of tickets to athletic contests of institutions of higher education, contributions or other payments in excess of the printed price requested by or made to the institution
  or to an alumni organization or foundation which is organized for the primary purpose of providing support to the institution and which has been recognized as an approved support organization by the board of the institution shall be allowed.
  E. Nothing shall prohibit the resale or offering for resale via the Internet of an admission ticket, at any price, to an athletic contest, dance, theater, concert, circus, or other amusement, if the organizer of the event and the operator of the location where the event is occurring authorize admission tickets to such event to be resold for more than the price printed on the face of the ticket. If such resale is authorized, any admission ticket to the event may be resold or offered for resale through any web site if such web site's operator guarantees a full refund of the amount paid for the ticket under each of the following conditions:
  (1) The ticket event is canceled.
  (2) The purchaser is denied admission to the ticketed event, unless such denial is due to the action or omission of the purchaser.
  (3) The ticket is not delivered to the purchaser in the manner described on such web site or pursuant to the delivery guarantee made by the reseller and such failure results in the purchaser's inability to attend the ticketed event.
  F. A web site operator's guarantee pursuant to Subsection E of this Section shall be posted on the operator's web site and a prospective purchaser shall be directed to such guaranty before completion of the resale transaction.
  G. A refund issued by a web site operator pursuant to any of the conditions provided for in Subsection E of this Section shall include any servicing, handling, or processing fees unless such fees are declared nonrefundable under the terms of the guarantee.
  H. The provisions of Subsection E of this Section shall not apply to:
  (1) University sports event tickets specially allocated to Louisiana legislators.
  (2) Student tickets issued by Louisiana universities for sporting events.
  I. If authorization to resell an admission ticket for more than the price printed on the face of the ticket is not granted by the organizer of the event and the operator of the location of the event pursuant to Subsection E of this Section, no person or entity shall resell an admission ticket for more than the price printed on the face of the ticket.
Act 238 makes an exception in the anti-scalping statute by no longer prohibiting Internet sells, at any price, if the following conditions are met:
  (1) Both the organizer of the event and the operator of the location of the event must authorize admission tickets be sold for more than the price printed on the face of the ticket;
  (2) If such resale is authorized, the web site's operator where the ticket is resold must guarantee a full refund of the amount paid for the ticket in the following circumstances:
  (a) The ticket event is canceled.
  (b) The purchaser is denied admission to the ticketed event, unless such denial is due to the action or omission of the purchaser.
  (c) The ticket is not delivered to the purchaser in the manner described on such web site or pursuant to the delivery guarantee made by the reseller and such failure results in the purchaser's inability to attend the ticketed event.
  (3) The web site operator's guarantee must be posted on the web site and the purchase directed to the guaranty before completion of the transaction.
Note that Internet resale provisions are not allowed for:
  (1) University sports event tickets specially allocated to Louisiana legislators.
  (2) Student tickets by Louisiana universities for sporting events.
There are no further limitations on who can resell as set forth in R.S.4:1. We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
  Very truly yours,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY:__________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
  KLK:arg